MORRISON, Presiding Judge.
Relator, an inmate of the Texas Prison System, seeks his discharge by writ of habeas corpus. He applied at a prior term *563of this court, but we declined to file such application because it was shown that relator was confined by virtue of other valid sentences. He now makes a valid showing that he has served all sentences against him except the one in Cause No. 8474 from Comanche County, wherein his punishment was assessed by the court at eight years for the offense of forgery. The maximum punishment for forgery is seven years. Article 995, V.A.P.C. Relator now has to his credit far in excess of the minimum punishment provided under said article and is entitled to be discharged under the holdings of this court in Ex parte Lindsey, 169 Tex Cr. Rep 6, 331 S. W. 2d 320; Ex parte Thornton, 166 Tex. Cr. Rep. 537, 316 S.W. 2d 906, and Ex parte Castleberry, 152 Tex. Cr. Rep. 583, 216 S.W. 2d 584.
It is so ordered.